
	

113 HR 4468 IH: Seafarers Educational Advancement Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4468
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Ms. Castor of Florida (for herself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require career and technical education for maritime careers.
	
	
		1.Short titleThis Act may be cited as the Seafarers Educational Advancement Act.
		2.Career and technical education leading to maritime careersSection 135(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2355(b)) is amended—
			(1)in paragraph (8), by striking and at the end;
			(2)in paragraph (9), by striking the period at the end and inserting ; and; and
			(3)by adding at the end the following new paragraph:
				
					(10)provide career and technical education at the secondary level that leads to maritime careers,
			 including a career in marine construction, commercial diving and marine
			 salvaging, container sales, dredging, environmental, marine, or ship
			 engineering, marine and science research, maritime technology,
			 stevedoring, ship repair, trucking and towing and tug services, admiralty
			 or maritime legal services, the cruise industry, as a member of a ship
			 crew
			 (such as a captain, mate, seaman, or engineer), or as a member of the Navy
			 or Coast Guard..
			
